ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Tower One Construction Co.                   )      ASBCA No. 57853
                                             )
Under Contract No. W912LC-09-C-0002          )

APPEARANCE FOR THE APPELLANT:                       Mr. Joseph Ekstrom
                                                     President

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ Cameron R. Edlefsen, JA
                                                    Stephanie B. Magnell, Esq.
                                                    CPT Nicholes Dembinski, JA
                                                     Trial Attorneys

                                ORDER OF DISMISSAL

      The dispute has been settled.

      The appeal is dismissed with prejudice.

      Dated: 29 January 2014



                                                      inistrative Judge
                                                    med Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 57853, Appeal of Tower One
Construction Co., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals